Title: To Thomas Jefferson from Sir John Sinclair, 27 April 1790
From: Sinclair, Sir John
To: Jefferson, Thomas



Dear Sir
Whitehall London 27 April 1790.

I was favoured with yours, by Mr. Gouverneur Morris, and am much obliged to you for your attention in sending me a copy of your very ingenious treatise on the Finances of France and England. I have been much pleased with Mr. Morris’s conversation. I only have to regret, that being on the eve of a journey to Scotland, I could enjoy so little of it. Please accept of the prints, which you will receive with this pacquet, and believe me, with great regard, your very faithful humble servant,

John Sinclair

